950 A.2d 267 (2008)
HUNTLEY & HUNTLEY, INC.,
v.
BOROUGH COUNCIL OF the BOROUGH OF OAKMONT and the Borough of Oakmont, J. Bryant Mullen, Michelle Mullen, Mitchell J. Patti, Christine M. Patti, Diane M. Hamilton, Leo P. Bidula and Maureen M. Bidula.
Petition of Borough Council of the Borough of Oakmont and the Borough of Oakmont
Huntley & Huntley, Inc.,
v.
Borough Council of the Borough of Oakmont and the Borough of Oakmont, J. Bryant Mullen, Michelle Mullen, Mitchell J. Patti, Christine M. Patti, Diane M. Hamilton, Leo P. Bidula and Maureen M. Bidula.
Petition of J. Bryant Mullen, Michelle Mullen, Mitchell J. Patti, Christine M. Patti, Diane M. Hamilton, Leo P. Bidula and Maureen M. Bidula.
No. 368 WAL 2007, No. 395 WAL 2007
Supreme Court of Pennsylvania.
May 27, 2008.

ORDER
PER CURIAM.
AND NOW, this 27th day of May, 2007, the Petitions for Allowance of Appeal are GRANTED, and the matters are ORDERED to be consolidated. The issues, as stated by Petitioners, are:
a. By holding that the Oil and Gas Act unconditionally preempts and supersedes a municipality's right to determine the appropriate zoning districts in which gas drilling operations can be located and the manner of municipal review, whether the Commonwealth Court improperly ignored the long-recognized distinction between operational and locational aspects of certain land uses and deprived municipalities of a fundamental component of municipal zoning authority[?]
b. Whether the Commonwealth Court erred in holding that a municipality which, under its zoning ordinance, provides for the reasonable development of minerals within its municipality, is, nevertheless, mandated to use verbatim the definition of minerals employed in the MPC, precluding the reasonable differentiation of the various types of minerals[?]
The Department of Environmental Protection is invited to file an amicus brief addressing its understanding of the preemptive scope of the Act and the Department's associated administrative regulations with regard to oil and gas well siting.